DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 11/5/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of 10211345 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 2, 5-8, 13 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “wherein an energy at a bottom of a conduction band of the first oxide layer is larger than an energy at a bottom of a conduction band of the oxide semiconductor layer, wherein an energy at a bottom of a conduction band of the second oxide layer is larger than the energy at the bottom of the conduction band of the oxide semiconductor layer,Application No. : 16/277,108C1 C1 C1 Filed: February 15, 2019 Page: 3of8 wherein a gap between the energy at the bottom of the conduction band of the first oxide layer and the energy at the bottom of the conduction band of the oxide as recited in claim 2.

The primary reason for the allowance of the claims is the inclusion of the limitation “wherein an energy at a bottom of a conduction band of the first oxide layer is larger than an energy at a bottom of a conduction band of the oxide semiconductor layer, wherein an energy at a bottom of a conduction band of the second oxide layer is larger than the energy at the bottom of the conduction band of the oxide semiconductor layer,  wherein a gap between the energy at the bottom of the conduction band of the first oxide layer and the energy at the bottom of the conduction band of the oxide semiconductor layer is greater than or equal to 0.05 eV and less than or equal to 2 eV, and wherein a gap between the energy at the bottom of the conduction band of the second oxide layer and the energy at the bottom of the conduction band of the oxide semiconductor layer is greater than or equal to 0.05 eV and less than or equal to 2 eV.”, with combination of remaining features, as recited in claim 13.

The primary reason for the allowance of the claims is the inclusion of the limitation “ a protective layer over the gate electrode, the protective layer comprising a first layer and a second layer over the first layer, wherein both of the source electrode and the drain electrode comprise ruthenium, wherein each of the first oxide layer, the second oxide as recited in claim 17.

YAMAZAKI (US 2011/0127523 A1) discloses transistor includes a first oxide semiconductor layer provided over a substrate with an insulating layer provided therebetween, a second oxide semiconductor layer provided over the first oxide semiconductor layer, a source or drain electrode layer and a source or drain electrode layer which are electrically connected to the second oxide semiconductor layer, a gate insulating layer which covers the second oxide semiconductor layer, the source or drain electrode layer, and the source or drain electrode layer, and a gate electrode layer over the gate insulating layer  (Fig [1], Para [0117]).

However, YAMAZAKI fails to disclose would not have rendered obvious the above-quoted features recited in claim 2, 13 and 17.

Claims 5-8, 15-16 and 18-21 are allowed as those inherit the allowable subject matter from clams 2, 13 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898